PER CURIAM.
Teresa Cavanaugh appeals from a final judgment of dissolution of marriage. We affirm in part; reverse in part; and remand.
The trial court acted within its broad grant of discretion in determining issues of custody. See Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980).
However, in denying the wife’s request for an award of costs and attorney’s fees pursuant to section 61.16, Florida Statutes (2000), the trial court abused its discretion. “[T]o ensure that both parties have similar access to competent legal counsel, the trial court must look to each spouse’s need for suit money versus each spouse’s respective ability to pay.” Rosen v. Rosen, 696 So.2d 697, 699 (Fla.1997).
Accordingly, we reverse that part of the final judgment that denies the wife costs and fees, but affirm the remainder of the final judgment in all respects.
Affirmed in part; reversed in part; remanded for further proceedings consistent with this opinion.